DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-25, 29-45 have been considered but are not persuasive.
Based on the amendments a new search was made and art was found to Miller which teaches systems and methods for creating and editing an inspection plan and directing an inspector through an inspection, see abstract. The voice-directed inspection system is set up when the exemplary inspection plans are downloaded and modified, as needed, for each inspection site. After set up, the site computer at each inspection site is configured to communicate the appropriate inspection plan to the respective inspection assistance devices(feedback at station currently being inspected). With the inspection plan loaded in the inspection assistance device 20, the inspector may begin the inspection. The voice-directed inspection involves providing audible prompts to the inspector to perform certain steps (e.g., measuring, testing, or observing characteristics of various parts or components) and receiving audible responses from the inspector, see par. [0022]. Additionally The inspection plan editor may also be configured to enable an operator to modify the voice instructions as needed. For example, when new parts are added to a list of parts to be inspected, the operator may insert additional steps in the instructions, which are translated into additional voice instructions, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 10-12, 14-15, 17-18, 20-23, 25, 32-34, 36-37, 39-40, 47, 49-51, 59-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over White U.S. PAP 2015/0243013 A1 in view of Miller U.S. PAP 2016/0125342 A1 further in view of Kahn U.S. Patent No. 7,620,894.
Regarding claim 1 White teaches a method of providing guidance to a user to perform a task having at least one step performed on a physical structure at a station, comprising: 
(a) receiving, in a guidance processing unit, a command from a performance entity, the command invoking the task (setting the operation mode receiving user input regarding an operation mode, the user can choose a teaching or observation mode, see par. [0024]); 

(c) transmitting, from the guidance processing unit to the performance entity, instruction data illustrating how the at least one step is to be performed (animation of a virtual hand performing the step may be overlaid on a representation of the physical scene to demonstrate to the user how to perform the expected operation, see par. [0034]); 
(d) receiving, in the guidance processing unit, real-time sensor data generated by a sensor proximate the physical structure, the sensor configured for sensing performance of the at least one step (receiving image information of a physical scene, see par. [0029]); and 
(e) computing a performance measure of the at least one step according to the real-time sensor data (identifying operation performed by a user with the identified object, see par. [0030]; the object identification information obtained may be used with the image information from the sensor system in real time, see par. [0013]): 
wherein computing a performance measure of the step further comprises:
However White does not teach Generating real-time feedback data about progress of the at least one step using the real-time sensor data, and presenting the real-time feedback data at the station concurrently with performance of the at least one step; (f) repeating step (c)-(e) until the step is completed; and (g) redefining the plurality of steps to be performed in order to complete the task on a subsequent occasion based upon one or more additional steps that were performed or on or more steps that were skipped by the performance entity when the 
In the same field of endeavor Miller teaches systems and methods for creating and editing an inspection plan and directing an inspector through an inspection, see abstract. The voice-directed inspection system is set up when the exemplary inspection plans are downloaded and modified, as needed, for each inspection site. After set up, the site computer at each inspection site is configured to communicate the appropriate inspection plan to the respective inspection assistance devices(feedback at station currently being inspected). With the inspection plan loaded in the inspection assistance device 20, the inspector may begin the inspection. The voice-directed inspection involves providing audible prompts to the inspector to perform certain steps (e.g., measuring, testing, or observing characteristics of various parts or components) and receiving audible responses from the inspector, see par. [0022]. The method 140 determines if there are more steps of the particular section. If so, the method 140 returns back to block 148 and prompts the user to execute the next step. Otherwise, if all steps of the section have been completed, the method 140 proceeds to decision block 152 and determines if there are more sections of the inspection, see par. [0066]. Additionally The inspection plan editor may also be configured to enable an operator to modify the voice instructions as needed. For example, when new parts are added to a list of parts to be inspected, the operator may insert additional steps in the instructions, which are translated into additional voice instructions, see par. [0021]. After the user has gone through the process of creating and/or modifying the inspection plan, the inspection plan can then be communicated to the inspection assistance device 20 for directing the inspector through an inspection. The created and/or modified inspection plan can be used by one or more inspectors as needed, see par. [0032].

However White in view of Miller do not teach determining, in the guidance processing unit, the at least one step from the command and based upon a level of experience of the performance entity, wherein determining the at least one step comprises determining a hierarchical level at which the at least one step is defined based upon the level of experience of the performance entity.
In a similar field of endeavor Kahn teaches user interfaces, and more particularly to automatically and dynamically adjusting characteristics of a user interface in response to a user's proficiency, see col. 1 lines 7-10. Some options that allow a user to specify a user interface level, such as a "beginner" or "advanced." (level of experience) If the user selects the beginner level, he or she is presented with simplified menus and command structures (hierarchical structures), which are generally a subset of those provided at the advanced level, see col. 1, lines 36-49). Markers that describe a user's actions are monitored in order to determine his or her level of proficiency. The user interface is adjusted accordingly, so that the user is automatically presented with an interface that is appropriate for his or her level of proficiency. A set of proficiency markers relevant to user proficiency is defined. A background process provided in an application, or the operating system, or a separate utility, collects information from the markers to determine how the user is interacting with the system. The background process aggregates the collected information to determine and store a proficiency level according to the markers. Applications and/or the operating system can access the stored proficiency level so that they can 
It would have been obvious to one of ordinary skill in the art to combine the White in view of Miller invention with the teachings of Kahn for the benefit of displaying different types of help text depending on the determined proficiency level: for novice users, basic help text might be displayed; while for experienced users, more advanced help text might be displayed see col. 2 lines 36-58.
Regarding claim 3 White teaches the method of claim , wherein the real-time feedback data includes the comparison of the real-time sensor data and a threshold value (providing feedback that the operation satisfied the rule, see par. [0033]); 
and transmitting, from the guidance processing unit, the feedback data for presentation to the user at the station (visual or audio feedback, see par. [0033]). 
Regarding claim 10 White teaches the method of claim 1, further comprising: 
determining the task from the received command (if the user chooses teaching mode step 408 receives a set of rules defining one or more portions of a process to be performed, see par. [0025]); 

Regarding claim 11 White teaches the method of claim 10, wherein: determining the task from the received command comprises: generating a database query from the received command using a natural language interpreter (communication subsystem may be configured  to communicate with a remote service in order to access an object and rule database, see par. [0050]); 
querying a database according to the database query to determine the task (accessing rule and database, see par. [0050]); 
and determining the at least one step from the determined task comprises: determining the at least one step from the determined task (obtain rules from database, see par. [0050]). 
Regarding claim 12 White teaches the method of claim 11, wherein: 
the task is one of a plurality of tasks performed on the physical structure (wrench bicycle 112, see par. [0015] and figure 1); 
the database query is further determined according to current context data including: information about other of the plurality of tasks performed on the physical structure (identify objects in a scene using the object identification information, see par. [0015]); 
and constraints on the task imposed by at least one of a physical structure and an environment of the station (the movement of the objects that are detected in the image data are compared to a set of rules that define each step in the process, see par. [0009]). 
claim 14 White teaches the method of claim 1, wherein the real-time sensor data describes a state of the physical structure (image information of a physical scene may be a real world environment in which a user may be performing a process, see par. [0029]). 
Regarding claim 15 White teaches the method of claim 14, wherein the sensor is a visible sensor observing performance of the at least one step and the real-time sensor data comprises video data (video demonstrating the process, see par. [0008]). 
Regarding claim 17 White teaches the method of claim 1, wherein the real-time sensor data describes a state of a tool used to perform the at least one step (identify a wrench 114, see par. [0015]. 
Regarding claim 18 White teaches the method of claim 17, wherein the sensor is a visible sensor observing performance of the at least one step and the real-time sensor data comprises video data (video demonstrating the process, see par. [0008]). 
Regarding claim 20 White teaches the method of claim 1, wherein the real-time sensor data describes a state of devices collaborating on the task (as the user performs the process computing device 102 uses the object identification information to identify the objects used in the operation e.g. detailer pulley bolt, bicycle rear wheel and tools used in the process, see par. [0016]). 
Regarding claim 21 White teaches the of claim 1, wherein the data describes a state of an environment in which the task is performed (tracking movements of a user and objects within the real-world environment, see par. [0012]). 
claim 22 White teaches the method of claim 1, wherein the command is a hands-free command from a user (voice commands, see par. [0037]). 

Regarding claim 23 White teaches a system for providing guidance to a user to perform a task having a plurality of steps performed on a physical structure at a station, comprising: 
a guidance processing unit, the guidance processing unit comprising a processor communicatively coupled to a memory storing instructions comprising instructions (one or more processors configured to execute software instructions, see par. [0042]) for: 
receiving a command from a performance entity, the command invoking the task (setting the operation mode receiving user input regarding an operation mode, the user can choose a teaching or observation mode, see par. [0024]); 
determining at least one step from the plurality of steps based upon the command (set of rules defining one or more portions of a process to be performed by the user, see par. [0025-0026]); 
transmitting, instruction data illustrating how of the at least one step to the performance entity (receiving a set of rules defining one or more portions of a process to be performed by the user, see par. [0025-0026]); 
receiving real time sensor data generated by a sensor proximate the physical structure, the sensor configured for sensing performance of the at least one step (animation of a virtual hand 
and computing a performance measure of the at least one step according to the real-time sensor data (identifying operation performed by a user with the identified object, see par. [0030]; the object identification information obtained may be used with the image information from the sensor system in real time, see par. [0013]);
However White does not teach Generating real-time feedback data about progress of the at least one step using the real-time sensor data, and presenting the real-time feedback data at the station concurrently with performance of the at least one step; (f) repeating step (c)-(e) until the step is completed; and (g) redefining the plurality of steps to be performed in order to complete the task on a subsequent occasion based upon one or more additional steps that were performed or on or more steps that were skipped by the performance entity when the performance entity completed the task on a prior occasion, as determined based upon the sensor data or the performance measure.
In the same field of endeavor Miller teaches systems and methods for creating and editing an inspection plan and directing an inspector through an inspection, see abstract. The voice-directed inspection system is set up when the exemplary inspection plans are downloaded and modified, as needed, for each inspection site. After set up, the site computer at each inspection site is configured to communicate the appropriate inspection plan to the respective inspection assistance devices(feedback at station currently being inspected). With the inspection plan loaded in the inspection assistance device 20, the inspector may begin the inspection. The voice-directed inspection involves providing audible prompts to the inspector to perform certain steps (e.g., measuring, testing, or observing characteristics of various parts or components) and receiving audible responses from the inspector, see par. [0022]. Additionally The inspection plan editor may also be configured to enable an operator to modify the voice instructions as needed. For example, when new parts are added to a list of parts to be inspected, the operator may insert additional steps in the instructions, which are translated into additional voice instructions, see par. [0021]. After the user has gone through the process of creating and/or modifying the inspection plan, the inspection plan can then be communicated to the inspection assistance device 20 for directing the inspector through an inspection. The created and/or modified inspection plan can be used by one or more inspectors as needed, see par. [0032].
It would have been obvious to one of ordinary skill in the art to combine the White invention with the teachings of Miller for the benefit of allowing the inspectors to be more productive, more accurate, and safer as they move from task to task, see par. [0014]. 
However White in view of Miller do not teach determining, in the guidance processing unit, the at least one step from the command and based upon a level of experience of the performance entity, wherein determining the at least one step comprises determining a hierarchical level at which the at least one step is defined based upon the level of experience of the performance entity.
In a similar field of endeavor Kahn teaches user interfaces, and more particularly to automatically and dynamically adjusting characteristics of a user interface in response to a user's proficiency, see col. 1 lines 7-10. Some options that allow a user to specify a user interface level, such as a "beginner" or "advanced." (level of experience) If the user selects the beginner level, he or she is presented with simplified menus and command structures (hierarchical structures), 
It would have been obvious to one of ordinary skill in the art to combine the White in view of Miller invention with the teachings of Kahn for the benefit of displaying different types of help text depending on the determined proficiency level: for novice users, basic help text might be displayed; while for experienced users, more advanced help text might be displayed see col. 2 lines 36-58.
claim 25 White teaches the system of claim 23, wherein the real-time feedback data includes the comparison of the real-time sensor data and a threshold value (providing feedback that the operation satisfied the rule, see par. [0033]). 
Regarding claim 32 White teaches the system of claim 23, wherein the instructions further comprise instructions for: determining the task from the received command (if the user chooses teaching mode step 408 receives a set of rules defining one or more portions of a process to be performed, see par. [0025]); 
and determining the at least one step from the determined task (receiving rules defining portions of process, see par. [0025]). 
Regarding claim 33 White teaches the system of claim 32, wherein: the instructions for determining the task from the received command comprise instructions for: 
generating a database query from the received command using a natural language interpreter (communication subsystem may be configured  to communicate with a remote service in order to access an object and rule database, see par. [0050]); 
querying a database according to the database query to determine the task (accessing rule and database, see par. [0050]); 
and determining the at least one step from the determined task comprises: determining the at least one step from the determined task (obtain rules from database, see par. [0050]). 
claim 34 White teaches the system of claim 33, wherein: the task is one of a plurality of tasks performed on the physical structure (wrench bicycle 112, see par. [0015] and figure 1); 
the database query is further determined according to current context data including: information about other of the plurality of tasks performed on the physical structure (identify objects in a scene using the object identification information, see par. [0015]); 
and constraints on the task imposed by at least one of a physical structure and an environment of the station (the movement of the objects that are detected in the image data are compared to a set of rules that define each step in the process, see par. [0009]). 
Regarding claim 36 White teaches the system of claim 23, wherein the real-time sensor data describes a state of the physical structure (image information of a physical scene may be a real world environment in which a user may be performing a process, see par. [0029]). 
Regarding claim 37 White teaches the system of claim 36, wherein the sensor is a visible sensor observing performance of the at least one step and the real-time sensor data comprises video data (video demonstrating the process, see par. [0008]). 
Regarding claim 39 White teaches the system of claim 23, wherein the real-time sensor data describes a state of a tool used to perform the at least one step (identify a wrench 114, see par. [0015]. 
claim 40 White teaches the system of claim 39, wherein the sensor is a visible sensor observing performance of the at least one step and the real-time sensor data comprises video data (video demonstrating the process, see par. [0008]).
Regarding claim 46 White teaches a system for providing guidance to a user to perform a task having a plurality of steps performed on a physical structure at a station, comprising: 
a sensor proximate the physical structure (sensor system 103, see par. [0010]); 
a presentation device (physical scene displayed on a display device104, see par. [0010, 0034]; 
and a guidance processing unit, the guidance processing unit comprising a processor communicatively coupled to a memory storing instructions comprising instructions (one or more processors configured to execute software instructions, see par. [0042]) for: 
receiving a command from a performance entity, the command invoking the task (setting the operation mode receiving user input regarding an operation mode, the user can choose a teaching or observation mode, see par. [0024]); 
determining at least one step from the plurality of steps based upon the command (set of rules defining one or more portions of a process to be performed by the user, see par. [0025-0026]); 
transmitting, instruction data illustrating how of the at least one step to the performance entity (receiving a set of rules defining one or more portions of a process to be performed by the user, see par. [0025-0026]); 

and computing a performance measure of the at least one step according to the real-time sensor data (identifying operation performed by a user with the identified object, see par. [0030]; the object identification information obtained may be used with the image information from the sensor system in real time, see par. [0013]).
However White does not teach Generating real-time feedback data about progress of the at least one step using the real-time sensor data, and presenting the real-time feedback data at the station concurrently with performance of the at least one step; (f) repeating step (c)-(e) until the step is completed; and (g) redefining the plurality of steps to be performed in order to complete the task on a subsequent occasion based upon one or more additional steps that were performed or on or more steps that were skipped by the performance entity when the performance entity completed the task on a prior occasion, as determined based upon the sensor data or the performance measure.
In the same field of endeavor Miller teaches systems and methods for creating and editing an inspection plan and directing an inspector through an inspection, see abstract. The voice-directed inspection system is set up when the exemplary inspection plans are downloaded and modified, as needed, for each inspection site. After set up, the site computer at each inspection site is configured to communicate the appropriate inspection plan to the respective inspection assistance devices(feedback at station currently being inspected). With the inspection plan loaded The voice-directed inspection involves providing audible prompts to the inspector to perform certain steps (e.g., measuring, testing, or observing characteristics of various parts or components) and receiving audible responses from the inspector, see par. [0022]. Additionally The inspection plan editor may also be configured to enable an operator to modify the voice instructions as needed. For example, when new parts are added to a list of parts to be inspected, the operator may insert additional steps in the instructions, which are translated into additional voice instructions, see par. [0021]. After the user has gone through the process of creating and/or modifying the inspection plan, the inspection plan can then be communicated to the inspection assistance device 20 for directing the inspector through an inspection. The created and/or modified inspection plan can be used by one or more inspectors as needed, see par. [0032].
It would have been obvious to one of ordinary skill in the art to combine the White invention with the teachings of Miller for the benefit of allowing the inspectors to be more productive, more accurate, and safer as they move from task to task, see par. [0014]. 
However White in view of Miller do not teach determining, in the guidance processing unit, the at least one step from the command and based upon a level of experience of the performance entity, wherein determining the at least one step comprises determining a hierarchical level at which the at least one step is defined based upon the level of experience of the performance entity.
In a similar field of endeavor Kahn teaches user interfaces, and more particularly to automatically and dynamically adjusting characteristics of a user interface in response to a user's proficiency, see col. 1 lines 7-10. Some options that allow a user to specify a user interface level, 
It would have been obvious to one of ordinary skill in the art to combine the White in view of Miller invention with the teachings of Kahn for the benefit of displaying different types of help text depending on the determined proficiency level: for novice users, basic help text might be displayed; while for experienced users, more advanced help text might be displayed see col. 2 lines 36-58.
claim 47 White teaches the system of claim 46, wherein the real-time feedback data includes the comparison of the real-time sensor data and a threshold value (providing feedback that the operation satisfied the rule, see par. [0033]). 
Regarding claim 49 White teaches the system of claim 46, Further comprising: determining the task from the received command (if the user chooses teaching mode step 408 receives a set of rules defining one or more portions of a process to be performed, see par. [0025]); 
and determining the at least one step from the determined task (receiving rules defining portions of process, see par. [0025]). 

Regarding claim 50 White teaches the system of claim 49, wherein: the instructions for determining the task from the received command comprise instructions for: 
generating a database query from the received command using a natural language interpreter (communication subsystem may be configured  to communicate with a remote service in order to access an object and rule database, see par. [0050]); 
querying a database according to the database query to determine the task (accessing rule and database, see par. [0050]); 
and determining the at least one step from the determined task comprises: determining the at least one step from the determined task (obtain rules from database, see par. [0050]). 
claim 51 White teaches the system of claim 50, wherein: the task is one of a plurality of tasks performed on the physical structure (wrench bicycle 112, see par. [0015] and figure 1); 
the database query is further determined according to current context data including: information about other of the plurality of tasks performed on the physical structure (identify objects in a scene using the object identification information, see par. [0015]); 
and constraints on the task imposed by at least one of a physical structure and an environment of the station (the movement of the objects that are detected in the image data are compared to a set of rules that define each step in the process, see par. [0009]). 
Regarding claim 59 Kahn teaches the method of claim 1, further comprising determining the level of experience of the performance entity based upon performance data indicating how well the performance entity has performed the at least one step (collects information from the markers to determine how the user is interacting with the system, see col. 2 lines 42-46).  
Regarding claim 60 White teaches the method of claim 1, wherein computing a performance measure of the step further comprises:
comparing the real-time sensor data with a threshold value (determine if the operation satisfies a rule associated with the portion of the process being performed, expected temporal condition met within a threshold amount of time, see par. [0032]):
computing the performance measure according to the comparison (determining rule is satisfied how quickly or slowly step was performed, see par. [0032]); 

Regarding claim 61 Miller teaches the method of claim 1, wherein redefining the plurality of steps to be performed in order to complete the task comprises redefining the plurality of steps based upon an aggregate performance of a plurality of performance entities when the plurality of performance entities completed the task on prior occasions (the voice-directed inspection system 10 may include a regional server that is configured to modify inspections for each of a plurality of inspection sites 18 within a particular region, see par. [0021]).     
Regarding claim 62 Kahn teaches the system of claim 23, wherein the instructions further comprise instructions for determining the level of experience of the performance entity based upon performance data indicating how well the performance entity has performed the at least one step (collects information from the markers to determine how the user is interacting with the system, see col. 2 lines 42-46).  
Regarding claim 63 White teaches the system of claim 23, wherein the instructions for computing the performance measure of the at least one step further comprise instructions for: wherein computing a performance measure of the step further comprises:

computing the performance measure according to the comparison (determining rule is satisfied how quickly or slowly step was performed, see par. [0032]); 
and verifying performance of the step according to the performance measure (if the operation does satisfy the rule then the method indicates the operation satisfied rule, see par. [0033]), wherein the performance measure is an elapsed time to perform the step, the elapsed time computed from a threshold value and the real-time sensor data (object is moved from the expected first position to the expected second position within a threshold amount of time, see par. [0032]). 
Regarding claim 64 Miller teaches the system of claim 23, wherein the instructions further comprise instructions for redefining the plurality of steps to be performed in order to complete the task comprise instructions for redefining the plurality of steps based upon an aggregate performance of a plurality of performance entities when the plurality of performance entities completed the task on prior occasions (the voice-directed inspection system 10 may include a regional server that is configured to modify inspections for each of a plurality of inspection sites 18 within a particular region, see par. [0021]).     
Regarding claim 65 Kahn teaches the system of claim 46, wherein the instructions further comprise instructions for determining the level of experience of the performance entity based upon performance data indicating how well the performance entity has performed the at least one 
Regarding claim 66 White teaches the system of claim 46, wherein the instructions for computing the performance measure of the at least one step further comprises: comparing the real-time sensor data with a threshold value (determine if the operation satisfies a rule associated with the portion of the process being performed, expected temporal condition met within a threshold amount of time, see par. [0032]);
computing the performance measure according to the comparison (determining rule is satisfied how quickly or slowly step was performed, see par. [0032]); 
and verifying performance of the step according to the performance measure (if the operation does satisfy the rule then the method indicates the operation satisfied rule, see par. [0033]), wherein the performance measure is an elapsed time to perform the step, the elapsed time computed from a threshold value and the real-time sensor data (object is moved from the expected first position to the expected second position within a threshold amount of time, see par. [0032]). 
Regarding claim 67 Miller teaches the system of claim 46, wherein the instructions further comprise instructions for redefining the plurality of steps to be performed in order to complete the task comprise instructions for redefining the plurality of steps based upon an aggregate performance of a plurality of performance entities when the plurality of performance entities completed the task on prior occasions (the voice-directed inspection system 10 may .   
  
Claims 9, 13, 16, 19, 31, 35, 38, 41, 48, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over White U.S. PAP 2015/0243013 A, in view of Miller U.S. PAP 2016/0125342 A1, in view of Kahn U.S. Patent No. 7,620,894, in view of further in view of Henderson “Augmented Reality for Maintenance and Repair (ARMAR)”.
Regarding claim 9 White in view of Miller in view of Kahn does not teach the method of claim 1, further comprising: storing, by the guidance processing unit, the real-time sensor data; and comparing the real-time sensor data with other real-time sensor data sensing another performance of the step on another physical structure. 
In the same field of endeavor Henderson teaches an augmented reality for maintenance and repair system with a goal to explore how real time computer graphics, overlaid on and registered with the actual equipment being maintained can significantly increase the productivity of  maintenance personal, both during training and in the field, see section 1.1. The AR design included tracking which included outside-in techniques which use sensors in the environment that track objects equipped with emitters, also inside-in techniques where the tracked object and sensor are on the same body. Also Hybrid tracking systems that employ two or more of the previous types of racking and fuse (combine) data to form a single estimate for location and/or orientation, see section 3.3.1 page 13 and 17.


Regarding claim 13 White teaches the method of claim 1, wherein the instruction data illustrating performance of the at least one step comprises a visual representation of the step for presentation in augmented reality (a visual instruction may be presented as an augmented reality view of the imaged physical scene displayed on the display device, see par. [0034]).
However White in view of Miller in view of Kahndoes not teach wherein the augmented reality is using an augmented reality headset.
In the same field of endeavor Henderson teaches (see figure 5), display technologies which include a head-worn displays which are mounted on a user’s head and present AR in front of the user’s eyes, see section 3.3.3 and 3.4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the White invention with the teachings of Henderson for the benefit of increasing productivity of users who are maintenance personnel, see section 1.1.

claim 16 White in view of Miller in view of Kahn does not teach the method of claim 14, wherein the sensor is disposed on the physical structure upon which the step is performed. 
In the same field of endeavor Henderson teaches tracking in AR applications using inside-in technologies where the tracked object and sensor are on the same body, see section 3.3.1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the White in view of Miller in view of Kahn invention with the teachings of Henderson for the benefit of increasing productivity of users who are maintenance personnel, see section 1.1.
Regarding claim 19 White in view of Miller in view of Kahn does not teach the method of claim 17, wherein the sensor is disposed on the tool used to perform the step.
In the same field of endeavor Henderson teaches tracking in AR applications using inside-out technologies where the sensors are tracked from outside the object, some of these markers can be attached to tools or replacement parts and can be used to determine position and orientation of these items in the tracked environment, see section 3.3.1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the White in view of Miller in view of Kahn invention with the teachings of Henderson for the benefit of increasing productivity of users who are maintenance personnel, see section 1.1.

Regarding claim 31 White in view of Miller in view of Kahn does not teach the system of claim 23, wherein the instructions further comprise instructions for: storing, by the guidance processing unit, the real-time sensor data; and comparing the real-time sensor data with other real-time sensor data sensing another performance of the step on another physical structure. 
In the same field of endeavor Henderson teaches an augmented reality for maintenance and repair system with a goal to explore how real time computer graphics, overlaid on and registered with the actual equipment being maintained can significantly increase the productivity of  maintenance personal, both during training and in the field, see section 1.1. The AR design included tracking which included outside-in techniques which use sensors in the environment that track objects equipped with emitters, also inside-in techniques where the tracked object and sensor are on the same body. Also Hybrid tracking systems that employ two or more of the previous types of racking and fuse (combine) data to form a single estimate for location and/or orientation, see section 3.3.1 page 13 and 17.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the White in view of Miller in view of Kahn invention with the teachings of Henderson for the benefit of increasing productivity of users who are maintenance personnel, see section 1.1.
Regarding claim 35 White teaches the system of claim 23, wherein the instruction data illustrating performance of the at least one step comprises a visual representation of the step for 
However White in view of Miller in view of Kahn does not teach wherein the augmented reality is using an augmented reality headset.
In the same field of endeavor Henderson teaches (see figure 5), display technologies which include a head-worn displays which are mounted on a user’s head and present AR in front of the user’s eyes, see section 3.3.3 and 3.4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the White invention with the teachings of Henderson for the benefit of increasing productivity of users who are maintenance personnel, see section 1.1.
Regarding claim 38 White in view of Miller in view of Kahn does not teach the system of claim 36, wherein the sensor is disposed on the physical structure upon which the step is performed. 
In the same field of endeavor Henderson teaches tracking in AR applications using inside-in technologies where the tracked object and sensor are on the same body, see section 3.3.1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the White invention with the teachings of Henderson for the benefit of increasing productivity of users who are maintenance personnel, see section 1.1.
claim 41 White in view of Miller in view of Kahn does not teach the system of claim 39, wherein the sensor is disposed on the tool used to perform the step. 
In the same field of endeavor Henderson teaches tracking in AR applications using inside-out technologies where the sensors are tracked from outside the object, some of these markers can be attached to tools or replacement parts and can be used to determine position and orientation of these items in the tracked environment, see section 3.3.1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the White in view of Miller in view of Kahn invention with the teachings of Henderson for the benefit of increasing productivity of users who are maintenance personnel, see section 1.1.
Regarding claim 48 White in view of Miller in view of Kahn does not teach the system of claim 46, further comprising: storing, by the guidance processing unit, the real-time sensor data; and comparing the real-time sensor data with other real-time sensor data sensing another performance of the step on another physical structure. 
In the same field of endeavor Henderson teaches an augmented reality for maintenance and repair system with a goal to explore how real time computer graphics, overlaid on and registered with the actual equipment being maintained can significantly increase the productivity of  maintenance personal, both during training and in the field, see section 1.1. The AR design included tracking which included outside-in techniques which use sensors in the environment that track objects equipped with emitters, also inside-in techniques where the tracked object and sensor are on the same body. Also Hybrid tracking systems that employ two or more of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the White in view of Miller in view of Kahn invention with the teachings of Henderson for the benefit of increasing productivity of users who are maintenance personnel, see section 1.1.
Regarding claim 52 White teaches the method of claim 46, wherein the instruction data illustrating performance of the at least one step comprises a visual representation of the step for presentation in augmented reality (a visual instruction may be presented as an augmented reality view of the imaged physical scene displayed on the display device, see par. [0034]).
However White in view of Miller in view of Kahn does not teach wherein the augmented reality is using an augmented reality headset.
In the same field of endeavor Henderson teaches (see figure 5), display technologies which include a head-worn displays which are mounted on a user’s head and present AR in front of the user’s eyes, see section 3.3.3 and 3.4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the White invention with the teachings of Henderson for the benefit of increasing productivity of users who are maintenance personnel, see section 1.1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656